DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains the following new matter “a reinforcement material…having a median grain size between 1 µm and 50 µm” as the term “between” sets forth a range exclusive of the 
Claim 12 contains the following new matter “a content of the reinforcement material is between 0.05 wt% and 40 wt%” as the term “between” sets forth a range exclusive of the recited end points; however, Applicant’s disclosure does not have support for the end points of greater than 0.05 wt% and less than 40 wt%. 
Claims 2-9 and 11-12 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of “the powder mixture is adapted to form a composite object” renders the claim indefinite as it is unclear how the powder mixture is intended to be adapted. For examination purposes, the claim limitation will be interpreted as meaning the powder mixture is capable of forming a composite object when solidified by means of an electromagnetic and/or a particle radiation in an additive manufacturing method.
claim 2, the language of “the reinforcement material is embedded in a matrix of a composite object” renders the claim indefinite as it is unclear if this a required limitation of the claim or if the reinforcement material is merely required to be capable of being embedded in a matrix of a composite object, as the claims are drawn to a powder mixture and not a composite object. For examination purposes, the claim limitation will be interpreted as meaning the reinforcement material is capable of being embedded in a matrix of a composite object at least partially in a chemically unmodified form.
Claims 2-9 and 11-12 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khakbiz et al. (NPL "Analysis of the rheological behavior and stability of 316L stainless steel–TiC powder injection molding feedstock" hereinafter referred to as "Khakbiz").
claims 1-2, 4-6, 8, and 11-12, Khakbiz teaches a bimodal powder mixture of stainless steel and TiC powders (Pg. 105 – Abstract), particularly a binary powder blend of 316L stainless steel and 3 wt.% TiC powders (Pg. 107 – Sec. 2.3). Khakbiz further teaches the stainless steel powder being spherical in shape and having a D-50, or median, particle size of 12.6 µm, and the TiC powder being irregular in shape and having a D-50 particle size of 4 µm (Pg. 106 – Table 1). As the powder mixture of Khakbiz meets all of the compositional and structural limitations of the powder mixture as claimed, the powder mixture of Khakbiz is seen to be capable of forming a composite object when solidified by means of electromagnetic and/or particle radiation in an additive manufacturing method, and further, the TiC powder being embedded in a matrix of the composite object in at least a partially chemically unmodified form. 
Regarding claim 3, Khakbiz teaches 316L stainless steel powder (Pg. 107 – Sec. 2.3), which is seen to the meet the steel composition as claimed as the instant disclosure provides 316L steel containing Fe, up to 0.03 wt% C, between 2.25-3.00 wt% Mo, between 13.00-15.00 wt% Ni, and between 17.00-19.00 wt% Cr (PG Pub of instant application US 2019/0210103 [0077]).

Claims 1-4, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN102703894A, hereinafter referred to as "Zhao") as evidenced by De Lloyd, Dhanlal (NPL “Standard sieves and Mesh sizes” hereinafter referred to as “De Lloyd”). The English language translation of Zhao provided with this action is being relied upon. 
Regarding claims 1-2, 4, and 6-7, Zhao teaches a SiC-316L composite powder of mixed SiC powder and 316L stainless steel powder [0007]. Zhao teaches the particle size of the SiC particles being 400-800 mesh [0007], or 15-38 µm (De Lloyd Pg. 1), such that a median particle 
Regarding claim 3, Zhao teaches 316L stainless steel powder [0007], which is seen to the meet the steel composition as claimed as the instant disclosure provides 316L steel containing Fe, up to 0.03 wt% C, between 2.25-3.00 wt% Mo, between 13.00-15.00 wt% Ni, and between 17.00-19.00 wt% Cr (US 2019/0210103 [0077]).
Regarding claim 12, Zhao teaches using a mass ratio of SiC to 316L powders of 1:9 [0007, 0019], providing 10 mass% of the SiC powder in the powder mixture. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JPH02145742A, hereinafter referred to as "Nakanishi"). The English language translation of Nakanishi provided with this action is being relied upon. 
Regarding claims 1-2, 4, 6, and 9, Nakanishi teaches a powder mixture of high speed steel powder and WC powder, wherein the steel powder has a grain size of 44 µm or less, such that a median grain size falls within 44 µm or less, and the WC powder has a grain size of 1-10 µm, such that a median grain size falls from 1-10 µm (Abstract). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). As the powder mixture of Nakanishi is substantially similar in structure and composition to the powder mixture as claimed, the powder mixture of Nakanishi is seen to be capable of forming a composite object when solidified by means of electromagnetic and/or particle radiation in an additive manufacturing method, and further, the WC powder being embedded in a matrix of the composite object in at least a partially chemically unmodified form.
Regarding claim 5, Nakanishi teaches the steel powder being gas atomized and spherical in shape (Pg. 3 and 4). 	Regarding claim 12, Nakanishi teaches the powder mixture containing 10-40 vol.% of the WC powder (Abstract), which is seen to provide a WC content at least overlapping with the reinforcement material content range as claimed. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Response to Arguments
Applicant's arguments filed 12/09/2021 with respect to the rejections under 35 U.S.C. 112(b) of claims 1 and 2 have been fully considered but they are not persuasive.
Applicant submits that the language in claim 1 of “the powder mixture is adapted to form a composite object” merely states the first and second materials are solidified together during electromagnetic and/or particle radiation to form a composite material, meaning that when two different powders of two different materials are solidified through an AM method, a composite is formed. The Examiner notes that Applicant’s description does not clarify the indefiniteness issue in the aforementioned claim language in the context of the instant product claim. The claims are directed to a powder mixture, not a method of forming a composite object from a powder mixture or a solidified composite object. Therefore, the claim language cannot require process limitations for forming the powder mixture into a solidified composite object, and the powder mixture cannot exist dynamically between states of before and after solidification within a product claim directed to the powder mixture itself. For these reasons, the Examiner suggested setting forth the indefinite language as a conditional limitation, such that the powder mixture is capable of forming a composite object when solidified by electromagnetic and/or particle radiation in an additive manufacturing method. It is also noted that this language is not seen to provide any further structural limitations to the powder mixture beyond that which are already recited in the claims. 
While Applicant agrees with the Examiner’s interpretation of the indefinite language in claim 2 of “the reinforcement material is embedded in a matrix of a composite object,” the claim has not been amended in any way to address the indefinite language, and therefore the rejection 

Applicant’s filed 12/09/2021 arguments with respect to the prior art rejections have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736